Case 1:19-cv-00110-PLM-PJG ECF No. 22 filed 07/12/19 PageID.114 Page 1 of 1



                 UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF MICHIGAN
                           MINUTES

    Case Number               Date                  Time                Judge

  1:19-cv-00110-PLM         7/12/2019        9:56 - 10:11 AM        Phillip J. Green

                             CASE CAPTION

                            Lamie v. Wiewiora et al

                             APPEARANCES
    Attorney:                                       Representing:
Pro Per                                 Plaintiff


Allan C. Vander Laan                    Defendants


                             PROCEEDINGS

NATURE OF HEARING:

 Continued Motion Hearing held regarding ECF No. 5; R&R to issue.




                       Proceedings Digitally Recorded
                         Deputy Clerk: A. Doezema
